Citation Nr: 0833688	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-08 214	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to a disability rating in 
excess of 50 percent disabling for PTSD and for individual 
unemployability.

Subsequently, a May 2008 rating decision increased the 
veteran's disability rating from 50 percent to 70 percent 
disabling for PTSD and granted individual unemployability.  
The issue of entitlement to individual unemployability has 
been resolved and is not before the Board.  See generally 
Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

On September 22, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2007).  The 
appellant , through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHELLE L. KANE
	Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


